DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 11/13/2020 has been entered. Claims 1-10 remain pending in the application. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wire”, “first base point”, “second base point”, “first edge”, “second edge” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claim 1-10 are objected to because of the following informalities:
“first based point” should be “first base point”.  
“is surrounded by the respect recess” 3rd line from the bottom of claim 1 should be “is surrounded by the recesses” or similar
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In this case, claim 1 recites “wherein the first based point is 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the first based point is configured to provide a first spring forming process, the second base point is configured to provide a second spring forming process, the second base point corresponds to a reserved space for mounting a processing tool for the second spring forming process”. It is unclear if the “first base point” and 
Regarding Claim 1, the recitation “such that the pair of movable assemblies moves without interfering with the second spring forming process provided at the second base point” renders the claim indefinite. The claim is mixed statutory class claim of product and process. The claim is recites the product and what it comprises, but mixed with the process it is completing. The limitation(s) as cited above is/are process limitation(s), not product limitation(s). The limitation renders the claim indefinite because it was unclear whether infringement occurs when the pair of movable assemblies moves without interfering or when the pair of movable assemblies configured to move without interfering. A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). See MPEP 2173.05(p). Examiner suggests changing the language to “such that the pair of movable assemblies configured to move without interfering with the second spring forming process provided at the second base point”.
Claim 1 recites the limitation “such that the pair of movable assemblies moves without interfering with the second spring forming process provided at the second base point.” It is unclear if the second spring forming process is being positively claimed or not. Claim 1 line 6 describes that “the second spring forming process” is only referred to as a function that is configured to be performed but the limitation recites the limitation such that the second spring 
All dependent claims of above-mentioned claims inherit all of the limitations of the above-mentioned claims. Thus, the claims are likewise rejected under 35 U.S.C. 112(b) as being indefinite. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

As best understood, Claim(s) 1-4, 6-9 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Amrit (NPL: JYF High Speed Spring Coiling Machine: C6200 BENDWIRE (YouTube)). 
Regarding claim 1, Amrit discloses a spring manufacturing machine (screenshot at time 1:20; figure shown below) with a mounting surface (shown below) for mounting processing tools (shown below), comprising: a wire guide member (shown below) configured for guiding a wire 

    PNG
    media_image1.png
    580
    990
    media_image1.png
    Greyscale

Regarding claim 2, Amrit discloses the spring manufacturing machine as claimed in claim 1, wherein the first base point and the second base point are aligned with the conveying direction without overlap (see annotated figure above).  
Regarding claim 3, Amrit discloses the spring manufacturing machine as claimed in claim 1, wherein the pair of movable assemblies is arranged in a symmetrical configuration (see 1:03 with respect to the conveying direction of the wire guide member.  
Regarding claim 4, Amrit discloses the spring manufacturing machine as claimed in claim 1, wherein said mounting platform has a front end (1:04: shown below), a rear end (shown below) opposite to the front end and an inner end (shown below) extending between the front end and the rear end, wherein the recess extends between the front end and the inner end, and the inner end of each of the pair of movable assemblies is adjacent (see below) to the another inner end of the another one of the pair of movable assemblies.  

    PNG
    media_image2.png
    706
    789
    media_image2.png
    Greyscale


Regarding claim 6, Yang discloses the spring manufacturing machine as claimed in claim 1, wherein the second base point is located between the recesses of the mounting platforms (see annotated Fig. in claim 1 rejection).  
Regarding claim 7, Yang discloses the spring manufacturing machine as claimed in claim 1, wherein the mounting platform provides multiple mounting sections (1:04: examiner notes that the positioning groove as shown below allows the tool to be mounted along sections of the groove therefore allowing selective mounting of tools along the groove) for selectively mounting processing tools thereon.  

    PNG
    media_image3.png
    371
    558
    media_image3.png
    Greyscale

Regarding claim 8, Yang discloses the spring manufacturing machine as claimed in claim 4, wherein the mounting platform has a positioning groove (shown below: tool is mounted on the mounting platform which has a groove and a cover that also has have the groove is used and bolted for mounting the tool) for mounting processing tools.  

    PNG
    media_image4.png
    371
    558
    media_image4.png
    Greyscale

Regarding claim 9, Yang discloses the spring manufacturing machine as claimed in claim 8, wherein the positioning groove extends between the front end and the inner end of the mounting platform (1:04: see annotated figures above: positioning groove extending at least partially in the direction).  
Response to Arguments
Applicant's arguments filed 11/13/2020 have been fully considered but they are not persuasive. 
Regarding the drawing objection, examiner suggests filing an amendment to the drawings to label the elements that are objected. 
Regarding the claim rejection, examiner notes that the amendment overcame the 102 rejection being anticipated by Yang.
Applicant argues that Amrit fails to disclose “each of the pair of movable assemblies has a recess”. Examiner respectfully disagrees. Examiner notes that Amrit discloses at 1:04 as 
    PNG
    media_image2.png
    706
    789
    media_image2.png
    Greyscale

Also, applicant argues that Amrit fails to disclose “the second base point is surrounded by the respect recess, such that the pair of movable assemblies moves without interfering with the second spring forming process provided (recess allows space for operations at the second base point as shown at 0:15-35) at the second base point”. Examiner respectfully disagrees. Examiner notes that the recess as interpreted and as shown above surrounds the second base point and as 
Examiner suggests including the limitations from claim 5 to clearly define the structure of the recess to overcome the reference as cited and for allowance.
Allowable Subject Matter
Claims 5, 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a spring manufacturing machine comprising "...the recess a first edge extending from the front end parallel to the conveying direction and a second edge extending from the inner end perpendicular to the conveying direction …" as set forth in claim 5. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 5 is deemed patentable over the prior art of record.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or render obvious a spring manufacturing machine comprising "... the positioning groove has a turning point that defines the positioning groove has sections with different extension…" as set forth in claim 10. Neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly, claim 10 is deemed patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BOBBY YEONJIN KIM/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725